Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2018

                                       No. 04-18-00769-CV

                           Rolando Rafael SAENZ and Alberto Ortiz,
                                          Appellants

                                                 v.

  LAS BLANCAS MINERALS LIMITED PARTNERSHIP, Pedro I. Saenz, Jr., as General
  Partner of Las Blancas Minerals Limited Partnership, Pedro I. Saenz, Jr., Individually, Maria
 Graciela Saenz Martinez, as General Partner of Las Blancas Minerals, L.P., San Pedrominerals,
   Limited Partnership, as General Partner of Blanca Minerals, L.P., Saenz Management Co.,
Limited Liability Company, as General Partner of Las Blancas Investments, Limited Partnership,
                                           Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVQ002991D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                          ORDER
       The docketing statement was due on November 5, 2018, but has not been filed. See TEX.
R. APP. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We order appellant to file the docketing statement by
November 29, 2018.

       Furthermore, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See Tex. Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals,
and Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015).
The fee remains unpaid, and appellant has not filed a sworn statement of inability to afford
payment of court costs.

        We therefore order appellant, by November 29, 2018, to either: (1) pay the filing fee; or
(2) provide written proof to this court that appellant is indigent or otherwise excused by statute or
the Texas Rules of Appellate Procedure from prepaying fees and costs. See TEX. R. APP. P. 20.1
(providing that indigent party who complies with provisions of that rule may proceed without
advance payment of costs).

       If appellant fails to respond satisfactorily within the time ordered, this appeal may be
dismissed without further notice. See TEX. R. APP. P. 5 (providing appellate courts may enforce
rule requiring payment of costs “by any order that is just”), 42.3(c) (permitting appellate courts
to dismiss an appeal when appellant fails to comply with a court order).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court